Detailed Action
	The response filed 4-5-2021 has been entered into the record.  Claims 24-28, 36-38, 46, 47, 49, and 54-62 are pending.
	The substitute specification filed 9-14-2021 has been entered into the record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group IV encompassing claims 24-28, 36-38, 46, 47, 49, and 54-62 in the reply filed on 4-5-2021 without traverse is acknowledged. 

Information Disclosure Statement
The information disclosure statements have been considered.  Initialed copies are enclosed.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on the 1449s of record, they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 24-28, 36-38, 46, 47, 49, and 54-60 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to the administration of cells comprising heterologous nucleic acids encoding an IL-6Rα binding protein.  The IL-6Rα binding protein is described as encompassing a variety of forms, derivatives or variants.  The protein can be an antibody like molecule, antibody fragment, single domain antibodies, polypeptides with antibody CDRs, scaffolding domains that display the CDRs (i.e. anticalins) or a nanobody.  Antibody-like peptidomimetics are also contemplated in an embodiment (see paragraphs 0070-0077).  The specification teaches a single scFv comprising VL of SEQ ID NO:4 and a VH of SEQ ID NO:3 forming the scFvs of SEQ ID NO:1 and 2, constructed from tocilizumab a known antibody (see page 21, paragraph [0068]).  The specification does  teach the structure of these other embodiment and does not teach the nucleic acids encoding such.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The structure and function correlation of the structure of antibodies are well known and that given known CDR structure of the base antibody tocilizumab described at paragraph [0068] of the specification, that the skilled artisan would be readily able to make other antibodies using different antibody framework regions that bind IL-6Rα as claimed.  However, the claims encompass a vast array of non-antibody based elements as microprotein, darpins, anticalin, adnectin, aptamer, peptide mimetics etc none of which have been described in the specification as filed as comprising the CDRs and bind as claimed.  For example, microproteins are characterized by their small size (20 kD) and the presence of a single protein domain, usually a protein-protein interaction domain, that is similar or compatible to a domain of a multidomain protein.  Microproteins often act by sequestering their target proteins into multimeric protein complexes.   Microprotiens have no unifying scaffold for presentation of CDRs and Applicant’s have not produced any binding agent using microprotein scaffolds.  The specification does not disclose and nanobodies (e.g. VHH single domain antibody) and does not structurally relate to the disclosed single scFv or any other microprotein.  
The disclosure does not allow one of skill in the art to visualize or recognize the structure of any agent required to identify the claimed product or its vast array of binding protein variants as encompassed by the definition in the specification as used in the claims.  Accordingly, one of ordinary skill in the art would conclude that the applicant would not have been in possession of the claimed possessing the desired activity as the product is not adequately described and was not known in the art.  When a claim contains functional language but the specification lacks any teaching regarding the amino acid residues that are critical for the function, there is a lack of written description because the function language limits the claim to a subset of species, and those skilled in the art would not know which species are in the subset and which species aren't.  In other words, absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical antigen/epitope that in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).  Given the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class, including the claimed functional characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), MPEP 2163 and the specification at best describes plan for making variants that maintain the ability to bind and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  Again, note that claims encompass a lack of written description of elements with the functional characteristics as defined in the specification.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. Applicants are directed to MPEP 2163.  As such, the skilled artisan would not readily appreciate from the comparison that Applicants were in possession of the now claimed invention.  The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds per se that meet the requisite function to use in the associated methods.  University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004.  Finally, function does not describe a structure, because the specification does not provide relevant identifying characteristics, including functional characteristics when coupled with known or disclosed correlation between function and structure.   The courts have held that in these instances, the specification lacks written description see Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. description of a genus agents applies equally to the genus of agents per se and their use in a method see In re Alonso 545 F.3d 1015, Fed Circuit 2008 in which the methods of use of an antibody were held for lack of written description of the genus of antibodies.  The genus of antibodies and binding molecules is vast, and has been argued to be millions of billions for antibody binding fragments alone i.e. Fv’s (see Juno Therapeutics, Inc. v Kite Pharma, Inc. (Fed. Cir. 2021).  As was held in Juno, the specification discloses neither representative species nor common structural features of the vast antibody available to identify which antibodies would function as claimed because:  [T]he claims cover an enormous number (millions of billions) of scFv candidates, only a fraction of which satisfy the functional binding limitation for any given target, and that the written description does not meet the written description requirement for this functional binding limitation [and] the scFv field is unpredictable since an scFv's binding ability depends on a variety of factors.  Similarly, the specification discloses neither representative species nor common structural features of the claimed genus to identify which would function as claimed and the term “antibody” does not establish such. 
When the genus is large and the specification lacks a known (art described) or disclosed correlation between structure and function and the specification/art lacks a representative number of species to support the claimed genus, the written description of the specification does not convey possession of the claimed genus.  For the foregoing reasons the claims lack written description.

Claims 24-28, 36, 37, 38, 46, 47 and 54-60 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 24 and every claim dependent thereon (25-28, 36, 37, 38, 46, 47 and 54-60) the term “the IL-6Rα binding protein” lacks proper antecedent basis.
As to claims 59 and 60, it is unclear how the cytokine responsive promoter or promoter that increases expression when T cells are activated relates to a cell that is not a T cell or does not have receptors for the cytokines indicated.  Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 49 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (Blood, 124(2):188-195, 2014).
Lee et al teach that tocilizumab is a humanized immunoglobulin IgGκ anti-human IL-6R α antibody that is approved for the treatment of autoimmune diseases rheumatoid arthritis, Castleman disease, Chron’s disease (see page 193, section entitled “Tocilizumab”).  As such, the claims are anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24, 25, 26, 28, 38, 46, 47, 49 and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka University (EP 1810980, 2007; of record) in view of Maude et al (Cancer J., 20(2):119-22, 2014; of record).
Osaka University teaches a chimeric interleukin 6 receptor alpha (IL-6Ralpha) binding protein (para [0008] - 'An objective of the present invention is to provide modified antibodies that can be efficiently expressed as anti-lL-6 receptor antibodies that are useful as IL-6 inhibitors') comprising a heavy chain variable region comprising CDR1 (SEQ ID N0:5) A modified antibody with an scFv connected to a human immunoglobulin lgG Fc region, wherein said scFv comprises an anti-lL6 receptor antibody H-chain and L-chain V region, and CDRs comprising of the following amino acid sequences incorporated into a human immunoglobulin framework: CDR 1 in Hchain V region: SDHAWS (SEQ ID NO: 3)'; SEQ ID NO:3, aa 1-6 has 100% identity 
of claim 4, wherein the scFv comprises an H-chain V region, a linker, and an L-chain V region connected in that order from the N terminus.') comprising CDR4 (SEQ ID NO:8) (Claim 1 - 'CDR1 in L-chain V region: RASQDISSYLN (SEQ ID NO: 6); SEQ ID NO:6, aa 1-
11 has 100% identity to claimed SEQ ID NO:8), CDR5 (SEQ ID NO:9) (Claim 1 - 'CDR2 in L-chain V region: YTSRLHS (SEQ ID NO: 7)'; SEQ ID NO:7, aa 1-7 has 100% identity to claimed SEQ ID NO:9), and CDR6 (SEQ ID NO:IO) (Claim 1 - 'CDR3 in L-chain V region:
QQGNTLPYT (SEQ ID NO: 8)'; SEQ ID NO:8, aa 1-9 has 100% identity to claimed SEQ ID NO:10). Osaka Univ teaches a chimeric IL-6Ralpha binding protein, wherein the binding protein is an scFv, (scFv)2, scFvFc, Fab, Fab', or F(ab)2 with an scFv connected to a human immunoglobulin lgG Fe region, wherein said scFv comprises an anti-lL6 receptor antibody H-chain and L-chain V region, and CDRs comprising of the following amino acid sequences incorporated into a human immunoglobulin framework').  Osaka Univ teaches the chimeric IL-6Ralpha binding protein wherein the binding protein is one polypeptide (para [0012] - 'The modified antibodies of the present invention are constructed by connecting an scFv comprising an anti-lL-6 receptor antibody H-chain and L-chain V region to a human immunoglobulin lgG Fc region. An scFv is also referred to as a single chain variable fragment. Generally, an scFv or scFv antibody fragment includes antibody VH and VL regions. These regions are present in a single polypeptide chain'; para [0050] - ' However, the modified antibodies of the present invention can be expressed as single-chain polypeptides.'). Osaka Univ teaches the chimeric IL-6Ralpha binding protein of claim 3, wherein the one polypeptide is a single chain variable fragment (scFv) (para (0012] - 'The modified antibodies of the present invention are constructed by connecting an scFv comprising an anti-lL-6 receptor antibody H-chain and L-chain V region to a human immunoglobulin lgG Fc region. An scFv is also referred to as a single chain variable fragment. Generally, an scFv or scFv antibody fragment includes antibody VH and VL regions. These regions are present in a single polypeptide chain'). Osaka Univ teaches the chimeric IL-6Ralpha binding protein of claim 1, wherein the heavy chain variable region is on the N-terminal side of the light chain variable region  'The modified antibody of claim 4, wherein the scFv comprises an H-chain V region, a linker, and an L-chain V region connected in that order from the N terminus. Osaka Univ teaches the chimeric IL-6Ralpha binding protein of claim 1, wherein 
Maude teaches a method for reducing the risk of cytokine release syndrome (Abstract - 'We and others have observed a cytokine release syndrome (CRS), which correlates with both toxicity and efficacy in patients receiving T cell-engaging therapies. In addition to elevations in effector cytokines, such as interferon-gamma, cytokines associated with hemophagocytic lymphohistiocytosis or macrophage activation syndrome, such as interleukin (IL)-10 and IL-6, may also be markedly elevated.'; p 5, para 2 - 'T cell--engaging therapies, like CART-19 and blinatumomab, cause transient but profound T cell proliferation and cytokine release.  Disease burden, degree of T cell proliferation, or genetic predisposition may increase the risk of developing HLH/MAS in some patients.') comprising administering to a patient at risk for cytokine release syndrome a composition comprising an isolated IL-6 receptor alpha (IL-6Ralpha) binding protein (Abstract - 'One approach we have developed targets IL-6, a prominent cytokine in CRS, using the IL-6R antagonist tocilizumab'). Regarding claim 25, Maude teaches the method of claim 24, wherein the patient has cancer (p 2, para 3 - 'For CART-19, the scFv is directed against CD19, an attractive target for most B-cell malignancies'). Regarding claim 26, Maude teaches the method of claim 24 or 25, wherein the patient has or will receive adoptive T-cell therapy (p 2, para 3 - 'Chimeric antigen receptor-modified T cells (CART) use adoptive transfer of T lymphocytes engineered to express a single-chain fragment variable region (scFv) domain linked to the signaling domain of the T cell receptor (TCR),7 plus various costimulatory domains such as CD28 and CD137 (4-1BB). For CART-19, the scFv is directed against CD19, an attractive target for most B-cell malignancies,'). Regarding claim 28, Maude teaches the method of claim 24, wherein the patient has an autoimmune disease (p 5, para 1 - 'MAS is a form of secondary HLH triggered by immune-activating processes, such as 
It would have been prima facie obvious to one having ordinary skill in the art to administer autologous peripheral blood lymphocytes expressing the heterologous polynucleotide sequence encoding anti-LI-6Rα antibody or scFv to patients at risk of cytokine release syndrome or having autoimmune disease because Maude et al teach IL-6 is involved in cytokine release syndrome and autoimmune disease in patients receiving CAR-t cell therapy and that the antibody comprising the claimed CDRs provides for therapy in a clinical setting and Osaka Univ teaches that cells expressing the anti-LI-6Rα antibody can be used for treatment of a disease caused by action of IL-6.  As such, the claims are prima facie obvious.  The arrangements of the scFv are prima facie obvious in either orientation as they create the identical antigen binding site.  It would also have been prima facie obvious to one skilled in the art to combine the anti-IL-6Rα cell therapy with known agents such as steroids as taught by Maude et al.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka University (EP 1810980, 2007; of record) in view of Maude et al (Cancer J., 20(2):119-22, 2014; of record) as applied to claims 24, 25, 26, 28, 38, 46, 47, 49 and 55-57 and further in view of Yeda Research (WO 2011/140170; of record; of record).
The combination of Osaka Univeristy and Maude et al is set forth supra.  The combination differs by not teaching administering to a patient that ahs or will receive lymphodepletion.
Yeda Research  teaches administering cancer immunotherapy to a patient who has received lymphodepletion (Abstract - 'A method of treating a disease, such as cancer, by administering to a subject in need of such treatment an effective amount of allogeneic T cells .

Claims 36, 37, 54, 58, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka University (EP 1810980, 2007; of record) and Maude et al (Cancer J., 20(2):119-22, 2014; of record) as applied to claims 24, 25, 26, 28, 38, 46, 47, 49 and 55-57 and further in view of in view of Enzon (WO 1994/012520; of record).
The combination of Osaka University and Maude et al differ by not teaching the linker sequence of SEQ ID NO:11 of claim 58 or expression in T cells.  Enzon teaches the linker comprises the amino acid sequence GSTSGSGKPGSGEGSTKG (SEQ ID NO: 11) (Abstract - 'When used for making a single chain Fv(sFv), the peptide linker is preferably from 18 to about 30 amino acids in length.'; Claim 45 - 'The linked fusion polypeptide of claim 1 wherein said first polypeptide is CC49 VL, said second polypeptide is CC49 VH, and said peptide linker comprises the amino acid sequence: GSTSGSGKPGSGEGSTKG (SEQ ID No. 10).'; SEQ ID NO:10, aa 1-18 has 100% identity to claimed.  Since Enzon teaches a linker with advantages over known peptide linkers (Abstract - 'The peptide linker of the invention provides greater stability and is less susceptible to aggregation than previously known peptide linkers.'), it would have been obvious to one of ordinary skill in the art that the linker of Enzon could be used to construct the chimeric IL-6Ralpha binding protein of Osaka Univ. Osaka Univ does not specifically teach that the cell comprising a heterologous expression construct encoding an IL-6 receptor alpha single chain antibody is a T cell.  However, since Osaka Univ teaches using peripheral blood lymphocytes as host for gene therapy with vectors encoding the IL-6 receptor alpha single chain antibody (para [0056] - 'The gene therapy vectors of the present invention can be administered to humans using any methods. For example, cells to which a vector has been introduced ex vivo can be administered to patients. The cells are preferably those collected from the patients themselves. Cells collected from the patients can be grown by culturing them ex vivo. Cells easily collected from patients include blood cells. For example, peripheral blood lymphocytes are preferred as cells for introducing gene therapy vectors.'), it would have been obvious to one of ordinary skill in the art that Osaka Univ teaches gene therapy of T cells and B cells as these cells were well known in the art to comprise peripheral blood lymphocytes. Additionally, since Enzon teaches a linker with advantages over known .
 
Claims 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka University (EP 1810980, 2007; of record), Maude et al (Cancer J., 20(2):119-22, 2014; of record), Enzon (WO 1994/012520; of record) 36, 37, 54, 61 and 62 and further in view of  Chmielewski et al (Cancer Reserach, 71(17):5697-706, 2011; of record)
The combination of Osaka University (EP 1810980, 2007), Maude et al (Cancer J., 20(2):119-22, 2014), Enzon (WO 1994/012520) differs by not teaching expression construct with an inducible cytokine responsive promoter or promoter that increases expression when T cells are activated. Osaka Univ further teaches the expression construct comprises an inducible promoter (para [0055) - 'Any promoter having transcriptional activity in human cells can be used as a promoter that regulates expression of genes encoding a modified antibody. By combining a controllable promoter such as tet, the expression levels of the modified antibodies can be regulated using administration of tetracycline.'). Osaka Univ does not specifcally teach a cytokine-responsive promoter or promoter that increases expression when T cells are activated. 
 Chmielewski teaches a promoter that increases expression when T cells are activated (Abstract - 'Cytotoxic T cells were engineered to release inducible IL-12 upon CAR engagement in the tumor lesion, resulting in destruction of antigen-loss cancer cells that would normally escape.'; p5697, col 2, last parap5698, col 1, first para - 'To overcome the deficit, we engineered CAR-redirected T cells to secrete inducible IL-12 (ill-12) upon CAR engaging tumor cells. In those T cells, IL-12 expression is under control of the NFAT6 minimal promoter that initiates IL-12 transcription upon CAR-redirected T-cell activation.'). Since Chmielewski teaches engineered T cells targeted to tumor cells, it would have been obvious to one of ordinary skill in the art that the promoter of Chmielewski could be used with the method of Osaka Univ in view of Enzon, to provide T cell specific control of heterologous gene expression.  Chmielewski teaches the T cell and Chmielewski further teaches the promoter responds positively to one or more of the following: NFAT-1 (p5697, col 2, last para-p5698, col 1, first para - 'To overcome the 
It would have been prima facie obvious to one skilled in the art at the time of filing to express the anti-IL-6Rα scFv by modify the  engineered T cells targeted to tumor cells to further express anti-IL-6Rα scFv as combined supra using the promoter of Chmielewski could be used with the method of Osaka Univ in view of Enzon, to provide T cell specific control of heterologous gene expression upon activation by the CAR T cell.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645